RICHARDS, J.:
Epitomized Opinion
The Puritan Oil Company brought an action ii the Common Pleas Court of Huron' County for the purpose of obtaining an injunction and the reforma tion of a written instrument, made between the par ties relating to the drilling of certain oil wells Plaintiff had leases on certain farms in Huron county and also had a restrictive contract signed by the de fendants Hershiser and Landefeld, but not signed by the Ralberha Oil Company. The agreement pro-fided that the defendants (except the Ralberha Co.] were not to drill any wells within 200 feet of plaintiff’s land on any land then owned or held by them Later the Ralberha Co. purchased or leased land adjacent to the plaintiff’s land for the purpose of drilling an oil well. Plaintiff then brought suit to enjoir the defendants from operating for oil and also tc reform the deed, claiming that the deed should be reformed to include not only the land then owned oi leased but also any other land at a subsequent time Plaintiff also contended that inasmuch as Hershisei and Landefeld: were agents of the Ralberha Co., the company was charged with notice of this agreement and also bound. As the lower court refused relief plaintiff prosecuted an appeal. Held:
1. Ad the evidence is so conflicting that it is impossible to determine just what the parties intended no reformation- was possible.
2. As the Ralberha Co. was not -a party to the Contract, either directly or indirectly, it is: not restricted by the Agreement although it was chargee with knowledge of.its existence. _ .
Decree for defendants.